37 F.3d 1496NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Marshall BERRY, a/k/a Gino, Defendant-Appellant.
No. 92-5004.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 6, 1993.Decided Oct. 18, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden II, Chief District Judge.  (CR-90-237)
Michael R. Cline, Esq., Charleston, WV, for appellant.
Michael W. Carey, U.S. Atty., Paul A. Billups, Asst. U.S. Atty., Huntington, WV, for appellee.
S.D.W.Va.
AFFIRMED.
Before WIDENER, Circuit Judge, and PHILLIPS and CHAPMAN, Senior Circuit Judges.
OPINION
PER CURIAM:


1
Marshall Berry entered a guilty plea to a one-count criminal information charging him with possession with intent to distribute TylenolIV in violation of 21 U.S.C.A. Sec. 841 (West 1981 & Supp.1993).  Because of his past criminal offenses, Berry qualified as a career offender pursuant to sentencing guideline section 4B1.1.*  He received a sentence of twenty-four months, the statutory maximum for a second drug offense and the low point of his guideline range.  He appeals this sentence.


2
Counsel for Berry has filed a brief with this Court in accordance with  Anders v. California, 386 U.S. 738 (1967), in which he raises one issue but states that in his view there are no arguable issues of merit in this appeal.  Berry has been notified of his right to file a supplemental brief, but has failed to exercise his right in this regard.


3
We find that the district court correctly applied the sentencing guidelines in sentencing Berry.  As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for appeal.  Accordingly, we affirm the conviction and sentence.


4
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. Sec. 3006A), this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.


5
We dispense with oral argument because the facts and legal contentions are adequately presented in the record and briefs, and oral argument would not aid the decisional process.

AFFIRMED


*
 United States Sentencing Commission, Guidelines Manual (Nov.1991)